** CHIROPRACTIC EXAMINERS — ANNUAL RENEWAL FEES ** THE BOARD OF CHIROPRACTIC EXAMINERS OF OKLAHOMA ARE AUTHORIZED, IN THE EXERCISE OF ITS OFFICIAL DISCRETION AND BY ADOPTING THE PROCEDURE OUTLINED, TO REQUIRE EACH LICENSED CHIROPRACTOR TO HIS STATE, WHO DESIRES TO SECURE AN ANNUAL RENEWAL LICENSE ENTITLING HIM TO LAWFULLY PRACTICE CHIROPRACTIC IN OKLAHOMA DURING THE SUCCEEDING CALENDAR YEAR, TO PAY SAID ANNUAL RENEWAL FEE OF $2.00 IN THE FORM OF THE POST OFFICE MONEY ORDER OR CASHIER CHECK, THAT IS, IF SAID FEE IS NOT PAID IN MONEY ORDER OR CASH, AND TO DECLINE TO RECEIVE A PERSONAL CHECK THEREFOR. CITE: 59 Ohio St. 164 [59-164](C) (FRED HANSEN)